Citation Nr: 1528891	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions rendered in January 2008 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded this matter for additional development, to include to obtaining a VA medical opinion to address whether any diagnosed psychiatric disorder was aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (coronary artery disease, residuals of a prostatectomy, and erectile dysfunction).  

In a February 2015 VA examination report, the examiner listed a diagnosis of unspecified depressive disorder.  After reviewing the record, examining the Veteran, and regurgitating the findings from a selection of VA treatment records, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In the cited rationale, the examiner indicated that the Veteran did not have a depressive disorder secondary to a service-connected condition at the present time.  The examiner commented that the Veteran's diagnosed depression after his radical prostatectomy in 2005 had resolved, that current stressors were noted to be a family situation with one of his sons, and that the Veteran had reported discontinuing psychiatric treatment in 2011. 

Unfortunately, the February 2015 VA examiner failed to address whether any current or previously diagnosed psychiatric disorders during the appeal period was aggravated by any of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Based on the foregoing, the Board finds that the RO has not substantially complied with the directives of the prior September 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that AOJ compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board finds that a remand for a clarification VA medical opinion is again required and directs the AOJ to ensure that the VA examiner actually provides the requested medical opinion as instructed.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA medical opinion to clarify the nature and etiology of his acquired psychiatric disorder.  Prior to drafting the medical opinion, the electronic claims files must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the record and utilizing sound medical principles, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current or previously diagnosed psychiatric disorder was aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (coronary artery disease, residuals of a prostatectomy, and erectile dysfunction).  

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions of a causal relationship between his claimed disorder and his service-connected disabilities as well as the findings in the post-service VA treatment records, the December 2008 private physician statement, and the February 2012 and February 2015 VA examination reports.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Then, the AOJ should readjudicate the issue on appeal with consideration of all of the evidence added to the record since the March 2015 SSOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

